Citation Nr: 1425354	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  12-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC) at the special aid and attendance rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active naval service from September 1991 to January 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In connection with this appeal, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

At the Board hearing, the Veteran and her spouse provided testimony which indicated that the symptoms of her service-connected bladder incontinence, memory impairment with bipolar disorder, left upper extremity disability, and right upper extremity disability had increased in severity since her last VA examination of those disabilities.  

A review of the record shows that the Veteran was provided a VA aid and attendance examination in July 2013 and a VA brain and spinal cord examination in August 2011.  However, neither of those examination reports adequately discussed the Veteran's service-connected bladder incontinence, memory impairment with bipolar disorder, left upper extremity disability, or right upper extremity disability.  Therefore, the Board finds that the Veteran should be provided additional VA examinations to determine the current level of severity of all impairment resulting from service-connected bladder incontinence, memory impairment with bipolar disorder, a left upper extremity disability, and a right upper extremity disability.  Then, the increased disability rating issues should be adjudicated.

With regard to the Veteran's claim of entitlement to a higher level of SMC, that issue is dependent on whether the Veteran is granted any of the increased rating issues on appeal.  Therefore, the issue of entitlement to a higher level of SMC is inextricably intertwined with the claims for increased ratings.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be obtained before a decision is rendered in this case.   

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for VA examinations to determine the current level of impairment resulting from service-connected bladder incontinence, memory impairment with bipolar disorder, and right and left upper extremity disabilities.  The examiners must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiners should provide all information required for rating purposes.

3.  Issued a rating decision adjudicating the claims of entitlement to increased ratings for bladder incontinence, memory impairment with bipolar disorder, and right and left upper extremity disabilities.  The Veteran should be informed of her appellate rights with respect to those decisions.  

4.  Then, readjudicate the claim of entitlement to a higher level of SMC.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

